Citation Nr: 1425696	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-44 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 





INTRODUCTION

The Veteran had active military service from February 1962 to January 1964, from March 1964 to February 1967 and from March 1967 to February 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 

FINDING OF FACT

It is at least as likely as not that the Veteran's diagnosed sleep apnea began during his military service.

 
CONCLUSION OF LAW

Criteria for service connection for sleep apnea loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran in this case is seeking service connection for sleep apnea.  He separated from military service in February 1988 after more than 25 years of honorable service.  

In August 2010, the Veteran's ex-wife (married to the Veteran from 1961-1996) wrote that when the Veteran returned from Vietnam, she personally witnessed him gasp for air while asleep.  She indicated that she got used to these problems over the years and would sometimes wake him when he would gasp for air, and on other times, she would leave the room to sleep.  

Lay testimony is competent to establish the presence of observable symptomatology, such as for example gasping for air, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here there is no evidence that would impugn her credibility and therefore her statements are taken as credible evidence of the Veteran gasping for air while sleeping in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Two medical opinions are of record that reached contradictory positions on the etiology of the Veteran's sleep apnea (a June 2011 opinion from Dr. Miller and a VA examiner's opinion from October 2012); however, both were found to be inadequate, in that Dr. Miller had not addressed post-service medical evidence and the VA examiner had not addressed the statements by the Veteran's ex-wife.

The Board sent the claim for an expert medical opinion which was provided in March 2014.  The director of pulmonary, critical care, and sleep medicine at a VA medical center opined that it was at least as likely as not that the Veteran's sleep apnea began during his military service based on the statements from his ex-wife.  

This medical opinion addressed the Board's questions and was grounded the in the credible evidence of record.  This opinion links the etiology of the Veteran's sleep apnea to his military service.  Accordingly, the criteria for service connection have been met and service connection for sleep apnea is granted. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for sleep apnea is granted.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


